Citation Nr: 1244059	
Decision Date: 12/28/12    Archive Date: 12/31/12

DOCKET NO.  07-13 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to included posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to service connection for a demyelinating disease, to include multiple sclerosis (MS).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.




ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to April 1971.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in relevant part, denied entitlement to service connection for multiple sclerosis or other demyelinating disease and PTSD.

The Veteran and his wife, E. L., testified at a hearing before the undersigned Veterans Law Judge in September 2007.  A transcript of that hearing is of record.

The Board remanded the Veteran's claims in May 2008 and May 2010.  In May 2008, the Board also denied the claim of entitlement to service connection for cataracts.  

In the May 2010 decision, the Board expanded the Veteran's original claim of entitlement to service connection for PTSD to include any acquired psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will be advised if further action is required on his part.



REMAND

The Veteran indicated during a May 2010 VA social work consultation that he was receiving disability benefits administered by the Social Security Administration (SSA).  To date, however, a copy of the Veteran's SSA records has not been associated with the claims file.  VA has an obligation to obtain any SSA decisions and the underlying records considered in those decisions.  See 38 C.F.R. § 3.159(c)(2) (2012); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000).  

The Board additionally notes that during a July 2006 VA mental health consultation, the Veteran reported that he was receiving continuing private treatment from Dartmouth-Hitchcock Medical Center (DHMC).  The claims file contains no records of his treatment at DHMC since January 2004.  VA has an obligation to seek these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

While efforts were made to verify the Veteran's report of an in-service incident where he received an electrical shock while performing a repair in his ship's engine room; such efforts appear to have only considered one of the ships that the Veteran had been assigned to.  The Veteran had initially reported that he received the electrical shock in January 1970 while aboard the USS Vermillion; however, in a June 2006 statement he indicated that he could not remember which ship he was aboard at the time.  He indicated that he had also served on the USS Algol and the USS Capricornus.  He additionally indicated during his October 2010 VA psychiatric examination that the shock could have taken place anytime between 1968 and 1971.  Further efforts are required to determine whether the incident occurred on these other ships.  

The May 2010 remand instructed that the VA examiner conducting the Veteran's psychiatric examination should, in addition to addressing the Veteran's claimed PTSD, provide an opinion as to whether any other acquired psychiatric disorder originated during the Veteran's service or was otherwise etiologically related to his service, and to provide a rationale for all opinions provided.  The examiner was specifically instructed to comment on the Veteran's in-service depression treatment and his report of experiencing a continuity of depression symptomatology since his separation from service.

The examiner conducting the Veteran's October 2010 VA psychiatric examination found that the Veteran symptoms did not support a PTSD diagnosis, but he concluded that a diagnosis of mood disorder with depressive features secondary to MS was present.  The examiner did not provide reasons for concluding that the disability was secondary to MS or discuss the implications of the in-service treatment.  The opinion is therefore, insufficient.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

While the VA examiner who conducted the October 2010 VA neurological examination provided an adequate medical opinion regarding the etiology of the Veteran's diagnosed MS based on the then available record.  The Veteran; however, has submitted additional evidence since the October 2010 VA examination that pertains to the causes of some demyelinating diseases.  

The Veteran has received fairly regular VA treatment for his claimed disabilities, and records of his VA care, dated since July 2010, have not been associated with the claims file.  Under the law, VA must obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of all decisions and underlying documents considered in those decisions with regard to the Veteran's applications for SSA disability benefits.  

2.  Obtain a complete copy of the Veteran's VA treatment records from the VA Medical Center in Manchester, New Hampshire, for the period since July 2010.  

3.  Efforts to obtain records in the custody of a Federal entity must continue until they are obtained; or it is reasonably certain that the records do not exist or that further efforts would be futile.

4.  Ask the Veteran to provide authorization for VA to obtain records of his treatment for demyelinating or psychiatric disabilities at the Dartmouth-Hitchcock Medical Center since January 2004.

If the Veteran fails to provide needed authorizations, tell him that he should obtain the records and submit them himself.

If any requested records cannot be obtained, inform the Veteran; also tell him what efforts were made to obtain the records and what additional actions will be undertaken with regard to his claims.

4.  Ask the Veteran to clarify whether his electrical shock occurred onboard a ship other than the USS Vermillion in January 1970, and if so to specify the approximate date and location of the electrical shock.  

If he provides additional information request that the service department provide any supporting evidence regarding this incident.  

5.  Thereafter, return the Veteran's claims file to the VA examiner who conducted the October 2010 VA psychiatric examination.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any acquired psychiatric disorder diagnosed during the pendency of his claim (i.e., depression, anxiety, or mood disorder) had its clinical onset during active service or is otherwise the result of a disease or injury in service.

The examiner should specifically comment on the in-service reports of depression and the reported electric shock in service.

The examiner must provide reasons for this opinion.

If the examiner continues to believe that the current disabilities are secondary to MS, the examiner should provide reasons for this opinion.

If, this examiner is no longer available then the necessary opinions should be obtained from another qualified mental health or medical professional.  

If further examination is recommended, this should be undertaken.  

6.  Return the Veteran's claims file to the VA examiner who conducted his October 2010 VA neurological examination to consider the evidence obtained since the October 2012 examination.  If this examiner is no longer available then the claims folder should be referred to another qualified medical professional, preferably a physician.  

The examiner should review all pertinent evidence of record, including most especially all evidence obtained since the prior October 2010 VA examination.  

The examiner should explain whether his prior opinion that the Veteran's multiple sclerosis was less likely than not caused by or incurred as a result of his reported in-service electrical shock has changed after reviewing this additional evidence.  

The examiner should comment on the literature provided by the Veteran from various internet websites which suggest a connection between electrical injuries and delayed complications such as transverse myelitis and amyotrophic lateral sclerosis, and which describe a connection between transverse myelitis and MS.  

The examiner should opine as to whether the Veteran has ever developed transverse myelitis or amyotrophic lateral sclerosis, and whether an electrical shock may otherwise have led to the development of any precursory condition to his MS.  

7.  Thereafter, review the claims file to ensure that the foregoing requested development, including the requested medical comment from the VA examiners, has been completed.  If any requested development is not complete, implement corrective procedures.

8.  If either claim on appeal remains denied, issue a supplemental statement of the case, then return his appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


